Sub-Item 77O Rule 10f-3 Transactions Dreyfus Stock Funds -Dreyfus Small Cap Equity Fund On November 18, 2010, Dreyfus Small Cap Equity Fund (the “Fund”) purchased $19,800 in LPL Investment Holdings (LPLA) - CUSIP # 50213H100 (the “Common Stock"”). The Common Stock were purchased from Goldman Sachs, a member of the underwriting syndicate offering the Common Stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs received a commission of 0.225% per share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Goldman Sachs & Co. J.P. Morgan Morgan Stanley BofA Merill Lynch Sanford C. Bernstein UBS Investment Bank William Blair & Company Keefe, Bruyette & Woods Lazard Capital Markets Macquarie Capital Sandler O'Neill & Partners, L.P. Citi Accompanying this statement are materials made available to the Board of Directors of the Fund, in connection with the transaction, which ratified that the transaction was effected in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on February 7, 2011.
